NEWS RELEASE FOR IMMEDIATE RELEASE RUBY TUESDAY, INC. REPORTS FIRST QUARTER FISCAL 2010 RESULTS; IMPROVING PROFITABILITY AND SAME-RESTAURANT SALES TRENDS CONTINUE; POSITIVE GUEST TRAFFIC; PAYS DOWN $ MARYVILLE, TN – October 7, 2009 – Ruby Tuesday, Inc. today reported diluted earnings per share of $0.11 on net income of $6.1 million for the Company’s first quarter of fiscal 2010, which ended on September 1, 2009.This compares to diluted earnings per share of $0.01 on net income of $285 thousand for the first quarter of the prior year. Same-restaurant sales for the first quarter decreased 3.1% and 6.5% at Company-owned and domestic franchise Ruby Tuesday restaurants, respectively, compared to the same quarter of the prior year.Guest traffic at Company-owned same-restaurants was up in the quarter and built on the positive momentum of the fiscal 2009 fourth quarter. Sandy Beall, Founder and CEO, commented on the results, saying, “Although the environment remains challenging, we are pleased that the momentum we established in the second half of fiscal 2009 through our marketing strategies and cost savings initiatives continued in the first quarter.Highlights from our first quarter results include: · Same-restaurant guest counts increased for the second consecutive quarter; · Same-restaurant sales and guest counts continued to outperform our peers as measured by Knapp-TrackTM; · Same-restaurant sales were down 3.1%; · Solid profitability improvement; · We paid down $107.0 million of debt during the quarter, boosted by applying the net proceeds of approximately $73 million from our equity offering in July to debt retirement. “Our top priorities for the remainder of the year remain unchanged.First, get guests in seats, thereby increasing restaurant traffic and ultimately sales.Our guests are responding to our strategic focus on Compelling Value as evidenced by our positive traffic.Second, we remain Ruby Tuesday, Inc.
